Citation Nr: 1225184	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  04-01 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right knee patellofemoral pain syndrome.

2.  Entitlement to an initial compensable rating for residuals of a laceration to the right index finger.

3.  Entitlement to an initial compensable rating for residuals of a laceration to the right middle finger.


REPRESENTATION

Appellant represented by:	James Brakewood, Jr., Agent with Alpha Veterans Disability Advocates




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active service from February 1998 to March 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and June 2005 and August 2005 rating decisions of the RO in Lincoln, Nebraska.  [Due to the location of the Veteran's residence, jurisdiction of his appeal is now with the RO in Louisville, Kentucky.]  

In April 2008, the Veteran testified at a hearing conducted at the RO in Lincoln, Nebraska before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of that hearing has been associated with the claims file.

In July 2008, the Board denied the Veteran's claims.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the parties filed a Joint Motion for Partial Remand (Joint Motion) to vacate and remand the denials of service connection for a low back disorder and of initial compensable ratings for residuals of right index and middle fingers lacerations.  In December 2009, the Board remanded these issues for further development in accordance with the Joint Motion.  In July 2011, the Board again remanded the case to accord the Veteran a requested hearing.  His appeal was then returned to the Board.  

Unfortunately, for the reasons discussed below, another remand of the Veteran's claim is necessary.  Accordingly, this appeal is REMANDED to RO.  VA will notify the Veteran if further action is required on his part.
REMAND

Regrettably, another remand is necessary.  As noted in the Introduction, the Veteran testified before a VLJ who has since retired from the Board.  A letter was sent to the Veteran in May 2011 notifying him that the VLJ who previously held a hearing in his claim was no longer with the Board.  The letter apprised the Veteran of the option to have a new hearing, as the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Indeed, a basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  

In a reply received by the Board in June 2011, the Veteran indicated that he did wish to appear at a hearing at the local RO before a VLJ.  Consequently, the Board remanded the case in July 2011 to afford the Veteran his requested hearing.  A report of contact with his representative dated in February 2012 confirms that the Veteran still wished to have a hearing and also confirmed his correct address.  A hearing was scheduled for April 4, 2012, and the Veteran was provided notices dated on March 12, 2012, and on March 21, 2012, as to the scheduled hearing.  The Veteran did not report for the hearing and did not provide any reason for his failure to report.  Unfortunately, however, the Veteran did not receive 30 days notice of the scheduled hearing.  Furthermore, a withdrawal of a hearing request from a different veteran with a similar last name was associated with the claims file in May 2012.  Based on this misfiled withdrawal of a hearing request, a letter was sent to the Veteran in June 2012 informing him that his hearing request withdrawal had been received and that his case was being returned to the Board.  However, it is clear that, because since the hearing request withdrawal came from a different veteran and was misfiled in the current Veteran's claims file, the current Veteran did not actually withdraw his hearing request.  

In light of the Veteran's reiterating his desire to have a hearing in February 2012; the failure to provide him with at least 30 days notice of the scheduled hearing; the misfiled withdrawal of a hearing request for another veteran; as well as the fact that the current Veteran has not withdrawn his hearing request, the Board concludes that the Veteran should be afforded another chance to have his requested hearing.  A remand of the present appeal is therefore necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing at least 30 days in advance of the scheduled hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

